Case 1:21-cv-01894-WFK-SJB Document 12-1 Filed 05/24/21 Page 1 of 4 PageID #: 66




                        EXHIBIT A
                         Case No. l:21-cv-01894(E.D.N.Y.)
         Case 1:21-cv-01894-WFK-SJB Document 12-1 Filed 05/24/21 Page 2 of 4 PageID #: 67
5/12/2021                                                                             Division of Corporations - Filing
  Delaware )ov                                                                                          Governor
                                                                                                              |  General Assembly
                                                                                                                                | Courts 1 Elected Officials
                                                                                                                                                          |  Stale Agencies




  Departmrnt of State: Division of Corporations



  HOME
                                                                                                                    Entity Details

                                                                                             THIS IS NOT A STATEMENT OF GOOD STANDING

                                                                                                            Incorporation Date /     9/12/2003
                                                           File Number:                 3703204
                                                                                                                Formation Date: (mm/dd/yyyy)

                                                           Entity Name:                 SYNCHRONY FINANCIAL

                                                           Entity Kind:                 Corporation                  Entity Type:    General

                                                           Residency:                   Domestic                            State:   DELAWARE



                                                           REGISTERED AGENT INFORMATION



                                                           Name:                        THE CORPORATION TRUST COMPANY

                                                           Address:                     CORPORATION TRUST CENTER 1209 ORANGE ST

                                                           City:                        WILMINGTON                        County: New Castie

                                                          State:                        DE                         Postal Code:      19801

                                                          Pttone:                       302^58-7581



                                                          Additional Information is available for a fee. You can retrieve Status fot a fee of SI0.00 or
                                                           more detailed information including current franchise tax assessment, current filing history
                                                          and more for a tee of S20.00.
                                                           Would you like O Status O Status,Tax & History information

                                                          j :Subtnit

                                                            View Search Restilis


For help on a particular field click on the Field Tag to take you to the help area.
                                                    site map j privacy j   alioul this site| contact us i   translate j   delaware.gov




https://icis.( orp.delaware.gov/eCorp/EntitySearch/NameSearch.aspx                                                                                                            1/1
Case 1:21-cv-01894-WFK-SJB Document 12-1 Filed 05/24/21 Page 3 of 4 PageID #: 68




                       EXHIBIT B
                         Case No. l:21-cv-01894(E.D.N.Y.)
 Case 1:21-cv-01894-WFK-SJB Document 12-1 Filed 05/24/21 Page 4 of 4 PageID #: 69

      UNITED^T/^ES_
 '^POSTAL SERVICE

April 27. 2021


Doar Jakub Madej:


The following is in response to your request for proof of delivery on your item with the tracking number:
9314 8699 6673 0189 0002 58.


      Details

Status:                                                Delivered
Status Date/Time                                       April 27, 2021,6:51 am
Location:                                              WILMINGTON, DE 19801
Pcstai Product:                                        First-Class Maif
Extra Services:                                        Certified MaF"
                                                       Return Receipt Electronic
Recipient Name:                                        Synchrony Financial
Sfiment Details
                                                       Bib, 2.20Z

Recipient Signature




Note Scanned image may reflect a different destination address due to intended Recipient's delivery instructions on file.

Thank you for selecting the United States Postal Service^ for your mailing needs, if you require additional
assihitance, please contact your local Post Office™ or a Postal representative at 1 -800-222-1811.

Sincjrely,
Unite d Slates Postal Service^
475 L'Enfant Plaza SW
Wasiiington, D.C. 20260-0004
